This is a workmen's compensation case. The fundamental question was whether the petitioner was an employe of the respondent. The bureau decided that he was. The Court of Common Pleas, re-examining the case on the contradictory testimony, decided that he was not. The Supreme Court, reviewing the Court of Common Pleas, concurred in the finding that he was not an employe. The matter is purely one of fact, and on thoroughly well settled principles, this court does not review a finding of the Supreme Court on questions of fact if there is any evidence to support it.
The judgment is accordingly affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 13.
For reversal — None. *Page 453